Order granting motion for issuance of commission modified by directing payment of expenses thereof, including traveling expenses of defendants’ counsel and of his expenses while attending the hearings under the commission, said amounts to be determined by the court upon two days’ notice, and of an allowance of $100 to said counsel for each day’s attendance before the commission throughout the process of the hearings, such payments to be made by plaintiff within ten days after the filing of the testimony taken pursuant to said commission; instead of providing, as in the order, that the expenses and allowances be paid to plaintiff’s counsel. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellants. Of course, plaintiff is not precluded from presenting the assignors upon the trial of the action in lieu of the commission. Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ., concur.